          Case 1:19-cv-08509-AJN Document 37 Filed 04/27/20 Page 1 of 1


                                                                                   4/27/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




  Tsimafey Senkevich,

                         Plaintiff,                                                19-cv-8509 (AJN)

                 –v–                                                                    ORDER

  Experian Information Solutions, Inc., et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       Pursuant to the Case Management Plan in this matter, the parties were to submit a letter

seeking referral to an alternative dispute resolution mechanism no later than March 14, 2020.

Dkt. No. 36. The Court is not yet in receipt of that letter, and the parties are ordered to submit it

no later than May 1, 2020.



       SO ORDERED.



 Dated: April 27, 2020
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                      1
